Marshall, J.
The statute relied upon by appellant (sec. 1797- — 56, Stats. 1913) does not apply to the facts disclosed by the pleadings. The language of the statute is this:
“Every crossing . . . hereafter made . . . shall be above, below or at grade of the tracks proposed to be crossed as the *354railroad commission shall determine. ... It shall fix the proportion of the expense of originally constructing, operating-, and maintaining such crossing, which shall he paid by the owners of said tracks respectively.”
The meaning of that is unmistakable. The purpose of it was to promote safety as regards future established crossings, — not to deal with existing crossings. The one in question was of the latter class. It had been established long before the enactment of the statutory regulation. The work in question consisted only in widening it within plaintiff’s right of way. That seems so plain that we may well pronounce judgment without discussing other questions presented in the briefs of counsel.
By the Court. — The order is affirmed.
Barites, J"., took no part.